        CASE 0:18-cv-02942-ECT-TNL Document 1 Filed 10/17/18 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

R. ALEXANDER ACOSTA, Secretary of Labor, )
United States Department of Labor,       )
                                         )
                             Plaintiff,  )
                                                     )      Civil Action No.: 0:18-cv-2942
               V.                                    )
                                          )                 Legal and equitable relief sought
TRIPLE V CONCRETE CONSTRUCTION,           )
INC., LAYNE VANDERWERF, individually, and )
JENNIFER VANDERWERF, individually,        )
                                                     )
                              Defendants.            )

                                         COMPLAINT

       Plaintiff, R. Alexander Acosta, Secretary of Labor, United States Department of Labor,

brings this action to enjoin defendants Triple V Concrete Construction, Inc., a Minnesota

corporation, Layne Vanderwerf, an individual, and Jennifer Vanderwerf, an individual

(hereinafter collectively "defendants") from violating the provisions of sections 7, 11 and 15 of

the Fair Labor Standards Act of 1938, as Amended (29 U.S.C. § 201, et seq.), (hereinafter "the

Act"), pursuant to section 17 of the Act; and to recover unpaid overtime compensation owing to

defendants' employees, together with an equal amount as liquidated damages, pursuant to section

16(c) of the Act.

                                                 I

       Jurisdiction of this action is conferred upon the court by sections 16(c) and 17 of the Act

and 28 U.S.C. § 1345.

                                                II

       A.      Defendant, Triple V Concrete Construction, Inc. ("Triple V"), is, and at all times

hereinafter mentioned, a corporation with an office and a place of business at 52245 County
CASE 0:18-cv-02942-ECT-TNL Document 1 Filed 10/17/18 Page 2 of 6
CASE 0:18-cv-02942-ECT-TNL Document 1 Filed 10/17/18 Page 3 of 6
CASE 0:18-cv-02942-ECT-TNL Document 1 Filed 10/17/18 Page 4 of 6
CASE 0:18-cv-02942-ECT-TNL Document 1 Filed 10/17/18 Page 5 of 6
CASE 0:18-cv-02942-ECT-TNL Document 1 Filed 10/17/18 Page 6 of 6
